Proceeding under article 78 of the Civil Practice Act to review a determination of the State Liquor Authority. Petitioner’s grocery beer license has been suspended for a month on a finding by the Liquor Authority that he sold alcoholic beverages to minors. There is direct proof in the record that on May 30, 1953, a boy, then seventeen years of age, bought and paid for six bottles of beer in petitioner’s self-service store; and while the testimony of the boy is in some respects contradicted by other *762boys with him it is in some respects corroborated by them and the question is factually open to the board’s determination. The proof in support of the suspension cannot be held incredible as a matter of law; nor are we able to hold that in accepting it and in suspending petitioner’s license the Authority acted arbitrarily. Petitioner’s right to cross-examination was restricted to some degree by the hearing commissioner, but at some points of restriction the limitation imposed was warranted by the nature of the question asked; and at other points the result of the restriction was harmless. When the record is examined in its entirety it will be seen that petitioner’s opportunity to cross-examine was adequate and his use of it extensive. Determination unanimously confirmed, with $50 costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.